Citation Nr: 1126394	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  00-08 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to October 1990.

The matter initially came before the Board on appeal from an August 1998 rating decision of the RO.

The Board affirmed the RO's decision in February 2006.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The Court vacated the Board's decision in June 2007.  

In May 2008, the Board remanded the claim to the RO consistent with the instructions set forth in the May 2007 Joint Motion for Remand (Joint Motion).

In January 2010, the Board once again denied the claim.  The Veteran appealed the continued denial of his claim to the Court.  A Joint Motion was filed.  The Court vacated the January 2010 decision and remanded the appeal to the Board for compliance with the instructions set forth in the Joint Motion.  

The matter is once again is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

As noted in the Introduction, the Court vacated a January 2010 decision of the Board, which denied a rating in excess of 20 percent for the service-connected diabetes mellitus.  The Court ordered that the matter be remanded to the Board for compliance with instructions set forth in the Joint Motion.

The Court determined that the Board failed to provide an adequate statement of reasons or bases for its finding that the Veteran did not require regulation of activities due to his service-connected diabetes mellitus.  

Notably, the Court determined that the Board did not adequately discuss a report of contact from a VA examiner that indicated the Veteran's diabetes mellitus required a regulation of activities.  

The Court ultimately concluded that the Board failed to discuss the probative value of the report of contact and instead relied on a June 2009 medical opinion in which the examiner stated, "strenuous physical activity does not pose a danger for hypoglycemic reactions for [the] Veteran if he has followed his meal and medication regimen as prescribed."

Therefore, the claim should be remanded to the RO to obtain a VA addendum opinion from Dr. DJN.  38 U.S.C.A. § 5103A.  The specific questions are set forth in the numbered paragraphs below.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should contact Dr. DJN, who rendered the June 2009 medical and addendum opinions.  Dr. DJN should be asked to clarify oral statements made to the RO in June 2009 and state in writing, whether the service-connected diabetes mellitus required a "regulation of activities."  All requests for opinions, and their responses, must be documented in the claims folder.

2.  The RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, the RO should take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for increase in light of all evidence of record.   If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


